Hocker,
concurs.
*15I am unable, under the peculiar circumstances of this case, to agree to the conclusión of affirmance arrived at therein in the opinion prepared by Mr. Justice Park-hill. I admit that the affidavit for continuance filed by the defendant at the last trial was defective in several formal particulars,' but, notwithstanding this, what were the facts within the knowledge of the trial judg’e outside of such affidavit for continuance. The defendant had appealed his case from a former conviction to this court and this court, on the ground that the trial court had erred in not granting him a new trial on the ground of newly discovered evidence, that newly discovered evidence being the evidence of this same witness whose absence was the basis of the application, for such continuance, reversed the first judgment of conviction and remanded the cause to the circuit court. Upon hearing of the reversal here the defendant did not wait for our mandate to go down but promptly, though unauthorizedly, had subpoena issued for such newly discovered but absent witness, and put the same in the hands of the sheriff for service. The mandate of this court was received by the circuit court during the term of such circuit court at which the defendant was last tried. As soon as such mandate was received the defendant again promptly had an alias subpoena issued for such newly discovered but absent witness and put the same in the hands of the sheriff for service — but two days thereafter, without any return by the sheriff upon this last subpoena, and' in the absence of such newly discovered witness, and notwithstanding the application for continuance by the defendant on the ground of the absence of such witness, the defendant was hurried into trial. This court had reversed the first judgment of conviction practically upon the ground of the absence of an opportunity to' the defendant to obtain the evidence of this absent witness, thereby *16recognizing its importance to the defendant in his trial, and the defendant was again hurried into a second trial two days after the mandate of this court was received by the circuit court without the evidehce of such important witness. Under these circumstances I think that the defendant’s application for continuance should have been granted, even though his affidavit therefor was defective in form, and that the court below erred in forcing him to a second trial without ample opportunity being afforded him to obtain the attendance of such absent witness, and that the last judgment of conviction should likewise be reversed.
Hocker, J., concurs with Taylor, J.